DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6 “a third scanner configured to receive the first beam from the laser source and output the first beam in the first plane onto the first scanner” in combination with claim 1 amounts to prohibited new matter.  Particularly, claim 1 requires a laser source configured to generate two beams, indicating the embodiment seen in figures 2G-H.  Claim 6 is directed to the species of figures 2E-F where a third scanner (e.g. 241) scanning a single beam to first and second scanners (e.g. 244a-b).  There is no teaching for a source generating two beams and having a third scanner.  Applicant appears to be mixing two embodiments without support in the specification, as originally filed, support for such a mixing is not expressly, implicitly, or inherently supported in the originally filed disclosure, nor has applicant has not pointed out where the amended claim is supported, see MPEP 2163.  It has been held that “it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation” Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) and "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).  For purposes of examination the examiner will assume support exists.

Priority
For applicant’s information, for purpose of prior art, at least the claim 6 is not supported by parent application 16/590,316 and therefore claim 6 is not entitled to the benefit of the filing date of the parent application.  Specifically, the claims lack support in the parent application because it has no reference to “a third scanner configured to receive the first beam from the laser source and output the first beam in the first plane onto the first scanner,” as set forth above.  Therefore, claims 1-5 and 7-20 are entitled to the benefit of October 2, 2018 and claim 6 is entitled to the benefit of October 8, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ullrich et al. foreign patent document DE102004050682.
Regarding claim 1 Ullrich discloses a light detection and ranging (LIDAR) system (abstract e.g. figure 8), comprising: a laser source (e.g. laser 30) that is configured to generate a first beam (e.g. emitted from 60) and a second beam (e.g. emitted from 61); a motor (e.g. motor 64); a first scanner coupled (e.g. polygon mirror wheel 62) to the motor, the motor configured to rotate the first scanner to deflect the first beam incident in a first plane (see figure 8) on the first scanner into a second plane (e.g. plane of measuring beam 66) different from the first plane (see figure 8); and a second scanner (e.g. polygon mirror wheel 63) coupled to the motor, the motor configured to rotate the second scanner to deflect the second beam incident in the first plane (see figure 8) on the second scanner into a third plane (e.g. plane of measuring beam 67) different from the first plane (see figure 8).  
Regarding claim 2 Ullrich discloses the LIDAR system of claim 1, as set forth above.  Ullrich further discloses wherein the first scanner is a first polygon scanner (e.g. polygon mirror wheel 62) and the second scanner is a second polygon scanner (e.g. polygon mirror wheel 63).
Regarding claim 3 Ullrich discloses the LIDAR system of claim 1, as set forth above.  Ullrich further discloses wherein the motor (e.g. 64) is a single motor configured to rotate the first scanner about a rotation axis that lies in the first plane and rotate the second scanner about the rotation axis (see figure 8).
Regarding claim 4 Ullrich discloses the LIDAR system of claim 1, as set forth above.  Ullrich further discloses wherein the first scanner is configured to deflect the first beam from a first angle in the second plane to a second angle in the second plane less than or equal to sixty degrees from the first angle in the second plane; and the second scanner is configured to deflect the second beam from a first angle in the third plane to a second angle in the third plane less than or equal to sixty degrees from the first angle in the third plane (inherent given the structure seen in figure 8).
Regarding claim 6 Ullrich discloses the LIDAR system of claim 1, as set forth above.  Ullrich further discloses it is further comprising a third scanner configured to receive the first beam from the laser source and output the first beam in the first plane onto the first scanner (e.g. figure 7 paragraph [0027] discusses an optical switch 45 with oscillating mirrored prisms, i.e. a third scanner, that transmits the light to the 1st & 2nd scanners 62 & 63 via 68 & 69).
Regarding claim 7 Ullrich discloses the LIDAR system of claim 1, as set forth above.  Ullrich further discloses wherein the first scanner (e.g. 62) is configured to scan a first region (see figure 8) and the second scanner (e.g. 63) is configured to scan a second region (see figure 8), the first region below the second region relative to the first plane (above/below has no particular meaning, further the scanners could be so oriented).
Regarding claim 10 Ullrich discloses the LIDAR system of claim 1, as set forth above.  Ullrich further discloses it is further comprising at least one waveguide (e.g. fiber cables 70 and/or 71) configured to output the first beam and the second beam (see figure 8).  
Regarding claim 11 Ullrich discloses the LIDAR system of claim 1, as set forth above.  Ullrich further discloses it is further comprising at least one collimator (e.g. optics 68 & 69) configured to provide the first beam to the first scanner and the second beam to the second scanner (see figure 8).

Claims 1, 4, 7-8, 10-11, 13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engberg Jr. et al. US Patent 10,324,170.
Regarding claim 1 Engberg discloses a light detection and ranging (LIDAR) system (title e.g. figure 3), comprising: a laser source (e.g. light source 12) that is configured to generate first and second beams (e.g. emitted from collimators 90B-1 & 90B-2); a motor (column 1 line 67 e.g. figure 6B motor 56); a first scanner (e.g. combination of scan mirror 60B-1 and polygon mirror 80) coupled to the motor (see figures 3 & 6B), the motor configured to rotate the first scanner (column 1 line 64-column 2 line 1) deflecting the first beam (e.g. beam from 90B-1) incident in a first plane (plane of “paper” in figure 3) on the first scanner into a second plane different from the first plane (see figure 3); and a second scanner coupled to the motor (e.g. combination of scan mirror 60B-2 and polygon mirror 80), the motor configured to rotate the second scanner to deflect the second beam (e.g. beam from 90B-2) incident in the first plane on the second scanner into a third plane different from the first plane (see figure 3).
Regarding claim 4 Engberg discloses the LIDAR system of claim 1, as set forth above.  Engberg further discloses wherein: the first scanner is configured to deflect the first beam from a first angle in the second plane to a second angle in the second plane less than or equal to sixty degrees from the first angle in the second plane; and the second scanner is configured to deflect the second beam from a first angle in the third plane to a second angle in the third plane less than or equal to sixty degrees from the first angle in the third plane (column 10 lines 15-35 “configured to scan the output beam 22 over a 5-degree angular range, 20-degree angular range, 30-degree angular range, 60-degree angular range, or any other suitable angular range”).
Regarding claim 7 Engberg discloses the LIDAR system of claim 1, as set forth above.  Engberg further discloses wherein the first scanner (e.g. combination of 60B-1 & 80) is configured to scan a first region (see figure 3) and the second scanner (e.g. e.g. combination of 60B-2 & 80) is configured to scan a second region (see figure 3), the first region below the second region relative to the first plane (above/below has no particular meaning, further the scanners could be so oriented).
Regarding claim 8 Engberg discloses the LIDAR system of claim 1, as set forth above.  Engberg further discloses wherein the first scanner is configured to rotate at a first rotation speed, the second scanner is configured to rotate at a second rotation speed, and the first rotation speed is greater than the second rotation speed (column 23 lines 14-29 discusses modifying changing rotational speed to have the second scanner, i.e. eye, have a different pattern).
Regarding claim 10 Engberg discloses the LIDAR system of claim 1, as set forth above.  Engberg further discloses it is further comprising at least one waveguide configured to output the first beam and the second beam (e.g. fiber-optic cables 106-1 & 106-2).  
Regarding claim 11 Engberg discloses the LIDAR system of claim 1, as set forth above.  Engberg further discloses it is further comprising at least one collimator configured to provide the first beam to the first scanner and the second beam to the second scanner (e.g. collimators 90B-land 90B-2).
Regarding claim 13 Engberg discloses an autonomous vehicle control system (e.g. figure 31 e.g. lidar system 551), comprising: the LIDAR system of claim 1 (as set forth above); and one or more processors (e.g. controller 572) configured to: receive a return signal corresponding to at least one of the first beam or the second beam (column 34 lines 25-49); and control at least one of a direction or a speed of an autonomous vehicle responsive to the return signal (column 34 lines 50-67 “572 provides control signals to various components 590 within the vehicle 550 to maneuver and otherwise control operation of the vehicle 550. The components 590 are depicted in an expanded view in FIG. 31 for ease of illustration only. The components 590 may include an accelerator 574, brakes 576, a vehicle engine 578, a steering mechanism 580 …”).
Regarding claim 15 Engberg discloses the autonomous vehicle control system of claim 13, as set forth above.  Engberg further discloses wherein the one or more processors are configured to control at least one of a steering system or a braking system of the autonomous vehicle responsive to the return signal (column 34 lines 25-67).  
Regarding claim 16 Engberg discloses the autonomous vehicle control system of claim 13, as set forth above.  Engberg further discloses wherein the one or more processors are configured to determine at least one of a range to or a velocity of an object responsive to the return signal (column 34 lines 25-49).
Regarding claim 17 Engberg further an autonomous vehicle (e.g. figure 31 vehicle 550), comprising: autonomous vehicle control system of claim 13 (as set forth above); a steering system (e.g steering mechanism 580); and a braking system (e.g. brakes 576).
Regarding claim 19 Engberg discloses the autonomous vehicle control system of claim 17, as set forth above.  Engberg further discloses wherein the LIDAR system is mounted to at least one of a front or a top of the autonomous vehicle (e.g. see figures 27 & 30-32).
Regarding claim 20 Engberg discloses the autonomous vehicle control system of claim 17, as set forth above.  Engberg further discloses wherein the vehicle controller is configured to determine at least one of a range to or a velocity of an object responsive to the return signal (implicit for a LIDAR system, see column 34 lines 25-67).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. foreign patent document DE102004050682.
Regarding claim 5 Ullrich discloses the LIDAR system of claim 1, as set forth above.  Ullrich embodiment seen in figure 8 does not disclose or teach wherein the first scanner is configured to rotate in a different direction than the second scanner.  Ullrich further teaches a similar embodiment with two scanners that has the scanners rotating in different directions (paragraph [0031]) for the purpose of having greater flexibility (paragraph [0031]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the LIDAR system as disclosed by Ullrich figure 8 to have the first scanner being configured to rotate in a different direction than the second scanner as further taught by Ullrich, for the purpose of having greater flexibility.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. foreign patent document DE102004050682 in view of self-admitted prior art.
Regarding claim 5 Ullrich discloses the LIDAR system of claim 1, as set forth above.  Ullrich does not disclose or teach wherein the first polygon scanner has an inscribed diameter greater than or equal to 1 inch and less than or equal to 3 inches, and a height greater than or equal to 2 inches and less than or equal to 3 inches.  Applicant discloses polygon scanners with an inscribed diameter of about 2 inches or in a range from about 1 inch to about 3 inches and an overall height of about 2.5 inches or in a range from about 2 inches to about 3 inches are manufactured by Blackmore® Sensors with Copal turned mirrors (see instant application paragraph [0079]).  Particularly, since these are identified to be commercially available devices produced by other entities it is determined to be work done by another.  A statement by an applicant in the specification identifying the work of another is an admission of "prior art" which can be relied upon for both anticipation and obviousness determinations, see MPEP 2129.  This would be a simple substitution of one known element for another to obtain predictable results, see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143.  One would be motivated to substitute the devices with these sizes as an engineering design choice.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the LIDAR system as disclosed by Ullrich to have the first polygon scanner has an inscribed diameter greater than or equal to 1 inch and less than or equal to 3 inches, and a height greater than or equal to 2 inches and less than or equal to 3 inches since applicant has self-admitted prior art that elements of this size are commercially available components and one would be motivated to use due to engineering design considerations.  

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. foreign patent document DE102004050682 in view of Hall US Patent Application Publication 2010/0020306.
Regarding claims 13 and 15 Ullrich further discloses a vehicle system, comprising: the LIDAR system of claim 1 (as set forth above); and one or more processors (e.g. central computer 56) configured to: receive a return signal corresponding to at least one of the first beam or the second beam (e.g. signal from receiving stage 72).  
Ullrich does not disclose or teach that the vehicle system is an autonomous vehicle control system which controls at least one of a direction or a speed of an autonomous vehicle responsive to the return signal, as required by claim 13; or wherein the one or more processors are configured to control at least one of a steering system or a braking system of the autonomous vehicle responsive to the return signal, as recited by claim 15.
Hall teaches a LIDAR system (title e.g. figures 13-14 lidar component 150) including two scanners (e.g. 154 & 156) and further teaches the vehicle system is an autonomous vehicle control system which controls at least one of a direction or a speed of an autonomous vehicle responsive to the return signal (inter alia paragraph [0035, 0043 & 0046] “Vehicle control is accomplished through the actuation of 2 20 HP brushless motors for brake and steering respectively … acceleration is accomplished electronically by tying into the dual voltage acceleration system of the vehicle”); or wherein the one or more processors are configured to control at least one of a steering system or a braking system of the autonomous vehicle responsive to the return signal (paragraph [0035 & 0043]) for the purpose of having a street legal vehicle capable of high speed navigation (paragraphs [0047-48]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the LIDAR system as disclosed by Ullrich to have it control at least one of a direction or a speed of an autonomous vehicle responsive to the return signal, and controlling at least one of a steering system or a braking system of the autonomous vehicle responsive to the return signal as taught by Hall for the purpose of having a street legal vehicle capable of high speed navigation.
Regarding claim 14 the combination of Ullrich and Hall discloses the autonomous vehicle control system of claim 13, as set forth above.  Ullrich further discloses it is further comprising: at least one waveguide (e.g. fiber optic cables 71 and/or 71) configured to receive at least one return beam corresponding to the at least one of the first beam or the second beam and output the return signal responsive to the at least one return beam (paragraph [0029] see figure 8).
Regarding claim 16 the combination of Ullrich and Hall discloses the autonomous vehicle control system of claim 13, as set forth above.  Ullrich further discloses wherein the one or more processors (e.g. 56) are configured to determine at least one of a range to or a velocity of an object responsive to the return signal (inter alia paragraph [0009 & 0028] “The heart of the system is the central computer 56, which controls the individual components of the same and evaluates the measurement data from the range finder”).
Regarding claim 17 Ullrich further discloses a vehicle (paragraph [0005] e.g. figure 1 aircraft 11 & paragraph [0003] discusses a train) comprising the LIDAR system of claim 1 (as set forth above), which would implicitly include steering and braking systems.  The combination of Ullrich and Hall disclose the autonomous control system of claim 13, as set forth above.  Further, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02.  Since claim 17 recites the normal use of the device in claim 13 claim 17 is further rejected as inherent.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle control system as disclosed by the combination of Ullrich and Hall to be used in an autonomous vehicle since using a device in its normal and usual operation is considered implicit.  
Regarding claims 18-19 the combination of Ullrich and Hall discloses the autonomous vehicle of claim 17, as set forth above.  Ullrich does not disclose or teach wherein the LIDAR system is mounted to the autonomous vehicle so that the first plane is in an elevation plane and the first scanner is above the second scanner, as recited in claim 18; or wherein the LIDAR system is mounted to at least one of a front or a top of the autonomous vehicle, as recited in claim 19.  Hall further teaches a first scanner (e.g. 154) is above a second scanner (e.g. 156) when the LIDAR system is mounted on top of a vehicle (see figure 7) for the purpose of having different line of sights (paragraph [0049]) and giving it a clear view in all directions (paragraph [0033]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle as disclosed by the combination of Ullrich and Hall to have the LIDAR system is mounted to the autonomous vehicle so that the first plane is in an elevation plane and the first scanner is above the second scanner and to have the LIDAR system is mounted to at least one of a front or a top of the autonomous vehicle as further taught by Hall for the purpose of having different line of sights and giving it a clear view in all directions.  
Regarding claim 20 the combination of Ullrich and Hall discloses the autonomous vehicle of claim 17, as set forth above.  Ullrich further discloses wherein the processor is configured to determine at least one of a range to or a velocity of an object responsive to the return signal (inter alia paragraph [0009 & 0028] “The heart of the system is the central computer 56, which controls the individual components of the same and evaluates the measurement data from the range finder”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Engberg Jr. et al. US Patent 10,324,170.
Regarding claim 9 Engberg discloses the LIDAR system of claim 8, as set forth above.  Engberg does not disclose or teach wherein the first rotation speed is from about 1000 revolutions per minute (rpm) to about 5000 rpm and the second rotation speed is from about 200 rpm to about 1000 rpm.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Engberg has a LIDAR system with two scanners operating at different speeds, fulfilling the general conditions of the claim.  One would be motivated to choose the particular speeds for the purpose of having a sufficiently different speed to have a different pattern (column 23 lines 14-29).  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the two different speed of the first and second scanners in the LIDAR system as disclosed by Engberg to have the speed ranges as claimed since discovering the optimum or workable ranges involves only routine skill in the art and one would be motivated to choose the particular speeds for the purpose of having a sufficiently different speed to have a different pattern.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9 and 11 of U.S. Patent No. 10,838,045. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially similar devices.
10,838,045
Instant application 
1. An apparatus, comprising: a motor; a first scanner coupled to the motor, the motor configured to rotate the first scanner at a first angular velocity about a rotation axis to deflect a first beam incident in a third plane on the first scanner into a first plane different from the third plane; and a second scanner coupled to the motor, the motor configured to rotate the second scanner at a second angular velocity different from the first angular velocity about the rotation axis to deflect a second beam incident in the third plane on the second scanner into a second plane different from the third plane; wherein the first beam is generated by a laser source.
1. A light detection and ranging (LIDAR) system, comprising: a laser source that is configured to generate a first beam and a second beam; a motor; a first scanner coupled to the motor, the motor configured to rotate the first scanner to deflect the first beam incident in a first plane on the first scanner into a second plane different from the first plane; and a second scanner coupled to the motor, the motor configured to rotate the second scanner to deflect the second beam incident in the first plane on the second scanner into a third plane different from the first plane.  
2. The apparatus of claim 1, wherein the first scanner is a first polygon scanner and the second scanner is a second polygon scanner.
2. The LIDAR system of claim 1, wherein the first scanner is a first polygon scanner and the second scanner is a second polygon scanner.
3. The apparatus of claim 1, wherein: the first scanner is configured to deflect the first beam from a first angle in the first plane to a second angle in the first plane less than or equal to sixty degrees from the first angle in the first plane; and the second scanner is configured to deflect the second beam from a first angle in the second plane to a second angle in the second plane less than or equal to sixty degrees from the first angle in the second plane.
4. The LIDAR system of claim 1, wherein: the first scanner is configured to deflect the first beam from a first angle in the second plane to a second angle in the second plane less than or equal to sixty degrees from the first angle in the second plane; and the second scanner is configured to deflect the second beam from a first angle in the third plane to a second angle in the third plane less than or equal to sixty degrees from the first angle in the third plane.
4. The apparatus of claim 1, wherein the first scanner is configured to rotate in a different direction than the second scanner.
5. The LIDAR system of claim 1, wherein the first scanner is configured to rotate in a different direction than the second scanner.
5. The apparatus of claim 1, wherein the first scanner is configured to scan a first region and the second scanner is configured to scan a second region, the first region below the second region relative to the third plane. 
7. The LIDAR system of claim 1, wherein the first scanner is configured to scan a first region and the second scanner is configured to scan a second region, the first region below the second region relative to the first plane.
6. The apparatus of claim 1, further comprising a third scanner configured to adjust a direction of the first beam from the first scanner to the second scanner.
6. The LIDAR system of claim 1, further comprising a third scanner configured to receive the first beam from the laser source and output the first beam in the first plane onto the first scanner.
9. The apparatus of claim 1, wherein a rotation speed of the first angular velocity is in a range from about 1000 revolutions per minute (rpm) to about 5000 rpm and a rotation speed of the second angular velocity is in a range from about 200 rpm to about 1000 rpm.
8. The LIDAR system of claim 1, wherein the first scanner is configured to rotate at a first rotation speed, the second scanner is configured to rotate at a second rotation speed, and the first rotation speed is greater than the second rotation speed.

9. The LIDAR system of claim 8, wherein the first rotation speed is from about 1000 revolutions per minute (rpm) to about 5000 rpm and the second rotation speed is from about 200 rpm to about 1000 rpm.
11. The apparatus of claim 1, wherein: the apparatus is mounted to an autonomous vehicle, the apparatus further comprising a waveguide configured to receive at least one return beam corresponding to at least one of the first beam or the second beam and provide a signal corresponding to the at least one return beam to a vehicle controller; and the vehicle controller is configured to control at least one of a direction or a speed of the autonomous vehicle responsive to the signal corresponding to the at least one return beam.
13.  An autonomous vehicle control system, comprising: a laser source that is configured to generate a first beam and a second beam; a motor; a first scanner coupled to the motor, the motor configured to rotate the first scanner to deflect the first beam incident in a first plane on the first scanner into a second plane different from the first plane; a second scanner coupled to the motor, the motor configured to rotate the second scanner to deflect the second beam incident in the first plane on the second scanner into a third plane different from the first plane; and one or more processors configured to: receive a return signal corresponding to at least one of the first beam or the second beam; and control at least one of a direction or a speed of an autonomous vehicle responsive to the return signal.


It is noted that instant application’s claims 1 and 13 are different from claims 1 and 11 of ‘045 in that it is not specifically claimed that the second beam is from a laser source, however it is implicit that is the case.  Further, the broader scope caused by the silence of ‘045 lack of specifying that the second beam is from a laser source would encompass a second beam from a laser source.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                            July 11, 2022